Exhibit 10.2

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT is made as of May 5, 2017, by and
between FIRST BUSEY CORPORATION, a Nevada corporation (the “Company”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association (the “Lender”).

 

In consideration of the mutual covenants, conditions and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

ARTICLE I

DEFINITIONS

 

When used herein, the following terms shall have the following meanings
specified:

 

1.1                               “Amendment” shall mean this Amendment No. 2 to
Credit Agreement.

 

1.2                               “Credit Agreement” shall mean the Credit
Agreement dated as of November 20, 2015, by and between the Company and the
Lender, as amended.

 

1.3                               Other Capitalized Terms. All capitalized terms
used in this Amendment and not specifically defined herein shall have the
definitions assigned to such terms in the Credit Agreement.

 

ARTICLE II

AMENDMENTS

 

2.1                               Amendments.  The Credit Agreement is hereby
amended as follows:

 

(a)                                 Recitals.  The first paragraph of the
Recitals is hereby amended by replacing the reference to “$20,000,000” where it
appears therein with “$40,000,000”.

 

(b)                                 Section 1.1 — Definitions.  Section 1.1 of
the Credit Agreement is hereby amended by amending and restating the following
definitions:

 

“Revolving Loan Commitment” shall mean an aggregate principal amount not to
exceed $40,000,000.

 

“Termination Date” shall mean April 30, 2018, and, with respect to the portion
of a Revolving Loan that is converted into a term loan pursuant to
Section 2.1(h) hereof, the maturity date for such converted portion determined
pursuant to Section 2.1(h) hereof, or, in any case, such earlier date on which
the Obligations shall terminate as provided in this Agreement.

 

--------------------------------------------------------------------------------


 

2.2                               Miscellaneous Amendments.  The Credit
Agreement, the Related Documents and all other agreements and instruments
executed and delivered heretofore or hereafter pursuant to the Credit Agreement
are amended hereby so that any reference therein to the Credit Agreement shall
be deemed to be a reference to such agreements and instruments as amended by or
pursuant to this Amendment.

 

2.3                               Limited Consent to Merger. The Lender hereby
(a) consents to the merger of First Community Financial Partners, Inc. with and
into the Company and the transactions to occur in connection therewith
(collectively, the “First Community Holdco Merger”), (b) consents to the merger
of First Community Financial Bank with and into Busey Bank and the transactions
to occur in connection therewith (collectively, the “First Community Bank
Merger”) and (c) acknowledges and agrees that neither the First Community Holdco
Merger nor the First Community Bank Merger will constitute a Default or Event of
Default under the Credit Agreement or any Related Document. The foregoing
limited consent to the First Community Holdco Merger and the First Community
Bank Merger shall not be construed as a further or continuing consent or waiver
with respect to any other transaction or any other section of the Credit
Agreement or any Related Document.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Lender that:

 

3.1                               Credit Agreement.  All of the representations
and warranties made by the Company in the Credit Agreement are true and correct
on the date of this Amendment.  No Default or Event of Default under the Credit
Agreement has occurred and is continuing as of the effective date of this
Amendment.

 

3.2                               Authorization; Enforceability.  The making,
execution and delivery of this Amendment and performance of and compliance with
the terms of the Credit Agreement has been duly authorized by all necessary
corporate action by the Company.  This Amendment is the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

 

3.3                               Absence of Conflicting Obligations.  The
making, execution and delivery of this Amendment and performance of and
compliance with the terms of the Credit Agreement, as amended, do not violate
any presently existing provision of law, the certificate of incorporation or
charter of the Company, the bylaws of the Company or any agreement to which the
Company is a party or by which it or any of its assets is bound.

 

ARTICLE IV

MISCELLANEOUS

 

2

--------------------------------------------------------------------------------


 

4.1                               Continuance of Credit Agreement.  Except as
specifically amended by this Amendment, the Credit Agreement shall remain in
full force and effect.

 

4.2                               Survival.  All agreements, representations and
warranties made in this Amendment or in any documents delivered pursuant to this
Amendment shall survive the execution of this Amendment and the delivery of any
such document.

 

4.3                               Governing Law.  This Amendment shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Illinois applicable to agreements made and wholly performed within such
state.

 

4.4                               Counterparts; Headings.  This Amendment may be
executed in several counterparts, each of which shall be deemed an original, but
such counterparts shall together constitute but one and the same agreement. 
Article and section headings in this Amendment are inserted for convenience of
reference only and shall not constitute a part hereof.

 

4.5                               Severability.  Any provision of this Amendment
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
in such jurisdiction or affecting the validity or enforceability of any
provision in any other jurisdiction.

 

4.6                               Conditions.  The effectiveness of this
Amendment is subject to the Lender having received, on or before the date
hereof, the following:

 

(a)                                 this Amendment, duly executed by the
Company;

 

(b)                                 an Amended and Restated Revolving Credit
Note, duly executed by the Company; and

 

(c)                                  such additional supporting documents and
materials as the Lender may reasonably request.

 

4.7                               Course of Dealing.  The Company acknowledges
that neither previous waivers, extensions, and amendments granted to the Company
by the Lender, nor the amendments or limited consent granted herein, create any
course of dealing or expectation with respect to any further waivers, extensions
or amendments, and the Company further acknowledges that the Lender has no
obligation whatsoever to grant any additional waivers, extensions, amendments or
forbearance.

 

4.8                               No Defenses.  The Company acknowledges it has
no defenses, rights of setoff, or rights of recoupment to the enforceability or
payment of any of its obligations under the Credit Agreement as amended hereby.

 

3

--------------------------------------------------------------------------------


 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No 2. to
Credit Agreement as of the day and year first written above.

 

 

FIRST BUSEY CORPORATION

 

 

 

 

 

 

 

By:

/s/ ROBIN ELLIOTT

 

Name:

Robin Elliott

 

Title:

CFO/COO

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ PETER CALIGIURI

 

Name:

Peter Caligiuri

 

Title:

Vice President

 

[Signature Page to Amendment No.2 to Credit Agreement]

 

--------------------------------------------------------------------------------